                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


CYNTHIA R. STEWART                                                    PLAINTIFF

V.                                 CAUSE ACTION NO. 5:17-CV-148-DCB-MTP


MELISSA ANN “MISSY” WISINGER                                          DEFENDANT


 V.
LAWRENCE STEWART                                     THIRD-PARTY DEFENDANT



                                      ORDER

      Before   the      Court    is   Defendant      Melissa    Ann    Wisinger

(“Missy”)’s    Motion    for    Summary   Judgment    (Doc.    30);   Plaintiff

Cynthia Stewart (“Cynthia”)’s Motion for Summary Judgment (Doc.

34); and Third-Party Defendant Lawrence Stewart (“Dr. Stewart”)’s

Motion for Summary Judgment (Doc. 36). For the reasons discussed

below, these motions for summary judgment (Docs. 30, 34, and 36)

are DENIED.

                                  Background

      This is an alienation of affection case. Cynthia originally

brought this case against Missy, alleging several claims arising

out of the extramarital affair between Missy and Cynthia’s husband,

Dr. Stewart. Since then, each party has moved for summary judgment,
arguing that different parties cannot prove one or more elements

of their claims under Mississippi law.1

     Until December 2015, Dr. Stewart had an Otolaryngology a/k/a

Ear, Nose, and Throat practice in McComb, Mississippi. Doc. 1, p.

2. In early 2014, Missy was a patient of Dr. Stewart’s business

partner and encountered Dr. Stewart. Doc. 36, p. 1. Dr. Stewart

also began treating Missy and her children. Id. In Spring 2014,

Missy and Dr. Stewart engaged in an extramarital2 relationship.

Doc. 1, p. 2; Doc. 31, p. 2; Doc. 36, p. 1.

     Cynthia and Dr. Stewart allege that Missy confessed the affair

to her husband and that either Missy or her husband contacted state

and federal law enforcement officials as well as the Mississippi

Board of Medical Licensure (“the Board”) to report Dr. Stewart’s

affair with his patient. Doc. 1, p. 2; Doc. 36, p. 1. Missy became

a confidential informant aiding the United States Drug Enforcement

Administration (“DEA”) in an investigation of Dr. Stewart. Doc. 1,

p. 2; Doc. 31, p. 2; Doc. 36, p. 2. Dr. Stewart was arrested, pled




1 Jurisdiction is based on diversity of citizenship, so the Court applies
Mississippi law. Mid-Continent Cas. Co. v. Swift Energy Co., 206 F.3d 487, 491
(5th Cir. 2000)(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)).
2 Missy alleges that she was first stalked and then enticed into an affair by

Dr. Stewart. Doc. 5, p. 4. Missy contends that Dr. Stewart “engaged in a long
and calculated campaign to seduce and brainwash Missy Wisinger in an effort to
control her and obtain sexual gratification from her.” Doc. 5, p. 4. Cynthia
and Dr. Stewart both maintain that Missy “began an affair with Dr. Stewart . .
. and repeatedly enticed Dr. Stewart to leave his marriage.” Doc. 34, p. 1;
Doc. 36, p. 1; Doc. 44, p. 1.

                                      2
guilty to a single felony charge, and was sentenced by the United

States District Court in September 2016.

      The Board allowed Dr. Stewart to maintain his medical license

with certain conditions, including his participation in programs

for   physicians    who   have     engaged    in   improper     activity     while

practicing medicine. Doc. 37, p. 2. Dr. Stewart was terminated

from his medical practice by his business partner. Id. Dr. Stewart

and Cynthia allege that Dr. Stewart’s license conditions and felony

conviction have prevented Dr. Stewart from practicing medicine.

Doc. 37, p. 2; Doc. 1, p. 3. They contend that this resulted in

financial consequences, which “caused them to lose their home in

McComb,   Pike     County,   Mississippi,      and     directly    resulted    in

[Cynthia] having to move to the State of Florida to reside with

and/or near relatives.” Doc. 1, p. 3; Doc. 37; p. 2. They also

allege that Missy and/or her husband “further provided information

to private individuals, including but not limited to Bryan Harbour,

in Pike and Lincoln Counties, Mississippi, who then disseminated

that information to the general public.” Doc. 34, p. 2; Doc. 36,

p. 2.

      Cynthia    sued     Missy,    claiming       negligent     infliction    of

emotional   distress;        negligence      and    gross      negligence;    and

alienation of affection. See Doc. 1, pp. 4-6. Cynthia seeks damages

and   injunctive    relief    to   prohibit    Missy    from    contacting    Dr.


                                       3
Stewart. Doc. 1, p. 6. Missy responded with counterclaims, claiming

malicious   prosecution   and   negligent   infliction   of   emotional

distress against Cynthia. See Doc. 5, pp. 7-8. Missy added third-

party defendant Dr. Stewart to this cause, demanding relief for

intentional and negligent infliction of emotional distress; and

negligence and gross negligence. Doc. 5, p. 10. Each party has

moved for summary judgment.

                                   I

     Summary judgment is proper if a party shows that there is no

genuine dispute as to any material fact and that it is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). If the movant

shows the absence of a disputed material fact, the non-movant “must

go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” McCarty v. Hillstone Rest.

Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017).

     The Court views facts and draws reasonable inferences in the

non-movant’s favor. Vann v. City of Southaven, Miss., 884 F.3d

307, 309 (5th Cir. 2018). The Court neither assesses credibility

nor weighs evidence at the summary-judgment stage. Gray v. Powers,

673 F.3d 352, 354 (5th Cir. 2012).




                                   4
                                   II

     Missy moves for summary judgment on Cynthia’s alienation of

affection claim. See Doc. 31.

     An alienation of affection claim requires a finding of the

following elements: (1) wrongful conduct of the defendant; (2)

loss of affection or consortium; and (3) causal connection between

such conduct and loss. Hancock v. Watson, 962 So. 2d 627, 630

(Miss. Ct. App. 2007); Fitch v. Valentine, 959 So. 2d 1012, 1025

(Miss. 2007). Alienation of affection is a recognized cause of

action in Mississippi, the purpose of which is to protect the

marriage relationship and provide a remedy for intentional conduct

that causes a loss of consortium. Fitch v. Valentine, 959 So. 2d

1012, 1020 (Miss. 2007).

     The Mississippi Supreme Court held, “where a husband is

wrongfully   deprived   of   his   rights   to   the   ‘services   and

companionship and consortium of his wife,’ he has a cause of action

‘against one who has interfered with his domestic relations.’”

Camp v. Roberts, 462 So. 2d 726, 727 (Miss. 1985)(citing Walter v.

Wilson, 228 So. 2d 597, 598 (Miss. 1969)). Regarding loss of

consortium, the Mississippi Supreme Court states that

     The interest sought to be protected is personal to the
     [spouse] and arises out of the marriage relation. [A
     spouse] is entitled to society, companionship, love,
     affection, aid, services, support, sexual relations and
     the comfort of [his/her spouse] as special rights and

                                   5
     duties growing out of the marriage covenant. To these
     may be added the right to live together in the same
     house, to eat at the same table, and to participate
     together in the activities, duties and responsibilities
     necessary to make a home. All of these are included in
     the broad term, “conjugal rights.” The loss of
     consortium is the loss of any or all of these rights.


Kirk v. Koch, 607 So. 2d 1220, 1224 (Miss. 1992)(citing Tribble v.

Gregory, 288 So. 2d 13, 16 (Miss. 1974)).

     Missy contends that she is entitled to summary judgment

because Cynthia cannot prove that she suffered a loss as a direct

result of Missy’s conduct. Doc. 31, p. 5. In support, Missy points

to Cynthia’s complaint, stating that Dr. Stewart and Cynthia are

still married. Doc. 31, p. 5. Missy alleges “it was Mrs. Stewart’s

choice to abandon her husband and move to Florida. . . . Dr.

Stewart alone is responsible for any detrimental change in the

marriage relationship or financial hardships.” Doc. 31, p. 5.

     Missy also argues that even if Dr. Stewart did abandon the

marriage, Missy’s conduct is not the proximate cause of such

abandonment: “the abandonment occurred long before [Missy] came

into the picture. If Dr. Stewart was plying other females with

prescription drugs in order to seduce them, then the marriage

between Plaintiff and Dr. Stewart was already unstable.” Doc. 31,

p. 5.




                                6
       Cynthia rejoins that genuine issues of material fact exist in

relation to all the elements necessary to prove her claim of

alienation of affection. Doc. 43, p. 2. Cynthia cites Kirk v. Koch,

607 So. 2d at 1224, as support for her contention that a divorce

is not required for the tort of alienation of affection to ripen.

Cynthia directs the Court’s attention to              one case where       the

plaintiff’s claim of alienation of affection accrued when the

spouse moved out of the marital home, Carr v. Carr, 784 So. 2d

227,   230   (Miss.   Ct.   App.   2000)(explaining    that   “A   claim   of

alienation of affection accrues when the alienation or loss of

affection is finally accomplished.”). Cynthia cites another case

where the plaintiff’s claim accrued the last time the plaintiff’s

spouse participated in the affair (Fulkerson v. Odom, 53 So. 3d

849, 852 (Miss. Ct. App. 2011)(discussing how the claim accrues

when the affections of the spouse involved in the extramarital

relationship are alienated because the affections of the spouse

wronged by the affair are irrelevant to a determination of when

the cause of action occurred). Dr. Stewart states that he and his

wife formally separated as a direct result of his affair with

Missy:

       As a direct result of the affair with Missy Wisinger, I
       have lost my relationship with my wife. I had made
       mistakes in our marriage before Missy Wisinger, but my
       wife had forgiven me for those mistakes. Before Missy .
       . . my wife and I were leading a productive married life.
Doc. 44, p. 3.

                                      7
       At this stage, the Court is unable to determine whether Dr.

Stewart’s affections were alienated and therefore is unable to

resolve whether the loss of consortium element is met. To the

extent that Missy attempts to prove Cynthia did not experience a

loss of consortium or that Missy’s conduct did not cause such a

loss, the Court does not assess the credibility of the parties’

assertions or evidence. Gray v. Powers, 673 F.3d 352, 354 (5th

Cir. 2012). As to Cynthia’s claims, Missy has not shown that there

is no genuine dispute as to any material fact and that she is

entitled to judgment as a matter of law.

                                       III

       Missy filed counterclaims against Cynthia, claiming malicious

prosecution and negligent infliction of emotional distress. See

Doc. 5, pp. 7-8. Missy added third-party defendant Dr. Stewart to

this    cause,    demanding   relief    for   intentional    and   negligent

infliction       of   emotional   distress;   and   negligence     and   gross

negligence. Doc. 5, p. 10.

                                       A

       Cynthia moves for summary judgment on Missy’s claims of

malicious    prosecution      and   negligent   infliction    of    emotional

distress. See Doc. 34.




                                       8
     To maintain a suit for malicious prosecution, Missy must prove

the following elements by a preponderance of the evidence: (1) the

institution or continuation of original judicial proceedings,

either criminal or civil; (2) by or at the insistence of the

defendants;   (3)   the   termination   of   such   proceedings   in   the

plaintiff’s favor; (4) malice in instituting the proceedings; (5)

want of probable cause for the proceedings; and (6) suffering of

damages as a result of the action or prosecution complained of.

Orr v. Morgan, 230 So. 3d 368, 372 (Miss. Ct. App. 2017)(internal

citation omitted).

     Cynthia contends that Missy cannot prove several elements of

this claim, especially termination of the action in Missy’s favor:

“First and foremost, a malicious prosecution claim is premature in

this case, because this action has not been terminated much less

terminated in Defendant’s favor.” Doc. 35, p. 4. Missy “confesses

that her counterclaim for malicious prosecution is premature as

there has not yet been a termination of the proceedings brought

against her.” Doc. 39, p. 3. Although it is true that termination

has not occurred, it is premature to grant summary judgment at

this stage in the litigation on that which is a core issue.

     To succeed on a claim of negligent infliction of emotional

distress, Missy must prove duty, breach, causation, and damages,

as well as “some sort of physical manifestation of injury or


                                   9
demonstrable harm, whether it be physical or mental, and that harm

must have been reasonably foreseeable to the defendant.” Mosley v.

GEICO Ins. Co., 2014 WL 7882149, at *19 (S.D. Miss. 2014)(internal

citation and quotation marks omitted). The inquiry focuses on

Cynthia’s conduct, rather than on Missy’s physiological condition:

“It is the nature of the act itself – not the seriousness of its

consequences – that gives impetus to legal redress.” Mosley, 2014

WL 7882149, at *18 (citing Jenkins v. City of Grenada, Miss., 813

F.Supp. 443, 446 (N.D. Miss. 1993)).

     Regarding Missy’s negligent infliction of emotional distress

claim, Cynthia argues that Missy cannot meet her burden because

Cynthia had “no duty” to Missy. Doc. 34, p. 3. In support, Cynthia

states, “It is undisputed that Plaintiff [Cynthia] and Defendant

[Missy] had no personal, professional, contractual or business

relationship prior to Plaintiff learning of Defendant’s affair

with her husband.” Doc. 34, p. 3. Cynthia argues that Missy cannot

show that she has suffered damage in any way: “[Missy] has not

produced any medical records or any other evidence that she has

had any physical, emotional or mental consequences of any action

taken by Plaintiff.” Doc. 34, pp. 3-4.

     Missy rejoins that her counterclaim for negligent infliction

of emotional distress has merit and should not be dismissed. She

argues that in her Responses to Cynthia’s Interrogatories, Missy


                               10
provided proof of demonstrable injuries as well as the name and

address of the medical and healthcare providers she saw for

treatment. Doc. 39, pp. 2-3.

     In some cases, depending on the existence of malicious,

intentional or outrageous conduct, there must be a showing of

demonstrative   harm,   and   that   harm   must   have   been   reasonably

foreseeable to the defendant. Adam v. U.S. Homecrafters, Inc., 744

So. 2d 736, 742 (Miss. 1999). Missy states, “The record is clear

that by filing this suit with an ulterior motive, Mrs. [Cynthia]

Stewart’s conduct was malicious, intentional, willful, wanton,

grossly careless, indifferent and/or reckless, and as such, proof

of demonstrable harm is not necessary.” Doc. 38, p. 2. Missy

believes that Cynthia’s action against Missy is “in retaliation

for damages proximately caused by the criminal conduct of Mrs.

Stewart’s own husband.” Doc. 39, p. 2. Missy argues that her

emotional distress and damages are reasonably foreseeable results

of Cynthia’s conduct. Doc. 39, p. 2.

     It is premature for this Court to find that the elements of

negligent infliction of emotional distress are not met.

                                     B

     Dr. Stewart moves for summary judgment on Missy’s claims of

intentional and negligent infliction of emotional distress; and

negligence and gross negligence. See Doc. 36.

                                     11
      In his motion for summary judgment, Dr. Stewart reiterates

Cynthia’s argument that Missy has not produced any documents in

discovery relating to any healthcare she has received and has not

designated any medical experts who would testify on her behalf.

Doc. 36, p. 3. Dr. Stewart also argues that Missy’s intentional

tort claim is barred by the one-year3 statute of limitations and

that all of Missy’s negligence-based claims should be dismissed as

they were not filed within the three-year4 statute of limitations.

Doc. 37; p. 4; Doc. 36, p. 4. He contends that “Missy testified

under oath that the last time Dr. Stewart provided any treatment

to her was in 2014 and the last time he affirmatively contacted

her was in late 2014. [See] Exhibit B, Transcript of DEA Hearing,

pp. 291-294, 309-321, and 352-355. Missy Wisinger did not file her

Third-Party Complaint in this case until March 30, 2018.” Doc. 36,

p. 4; see Doc. 5.

       Missy rejoins that her claims were timely filed as the

relevant statute of limitations was tolled due to Missy’s repeated

injuries. Doc. 41, p. 1. Missy alleges she was plied with highly

addictive prescription drugs, brainwashed, and manipulated into

entering    a   mentally     and   emotionally     damaging     extramarital



3 The statute of limitations for a claim of intentional infliction of emotional
distress is one year. Jones v. Fluor Daniel Serv. Corp., 32 So. 3d 417, 423
(Miss. 2010).
4 The statute of limitations for negligent infliction of emotional distress is

three years. Breeden v. Buchanan, 164 So. 3d 1057, 1061-1062 (Miss. Ct. App.
2015).

                                      12
relationship with Dr. Stewart. Doc. 41, p. 2. Missy states that

Dr. Stewart’s actions were “intentional, wanton, willful, and so

outrageous so as to exceed all bounds of decency.” Doc. 5, p. 10.

Therefore, she reasons, “proof of demonstrable harm to [Missy] is

not necessary.” Doc. 41, p. 1. She also states that as a proximate

cause of Dr. Stewart’s actions, she suffered several injuries and

severe psychological mechanisms, including mental and emotional

distress,    psychological       treatment,    and    financial      hardship

associated with defending Cynthia’s suit against her. Doc. 5, p.

10; Doc. 41, p. 2.

     Missy’s injuries allegedly prevented her from “perceiving,

knowing,    or   understanding    the   existence    and   nature”    of   her

injuries. Doc. 41, p. 2. She states that she recently received

psychotherapy and treatment for severe emotional problems from St.

Dominic Hospital and Anne Henderson, PhD. Doc. 41, p. 2. She

contends    that   she   still   experiences   ongoing     effects    of   Dr.

Stewart’s conduct in 2014, thereby converting his conduct into a

“continual tort.” Id. Missy quotes a Mississippi Supreme Court

case as support: “A continuing tort involves a repeated injury and

the cause of action begins to run from the date of the last injury,

tolling the statute of limitations. Smith v. Franklin Custodian

Funds, Inc., 726 So. 2d 144 (¶17) (Miss. 1998).” Doc. 41, p. 3;

McCorkle v. McCorkle, 811 So. 2d 258, 264 (Miss. Ct. App. 2001).

The entire quote in the original case, however, reads differently:
                                     13
     [W]here a tort involves a continuing or repeated injury,
     the cause of action accrues at, and limitations begin to
     run from, the date of the last injury, or when the
     tortious acts cease. Where the tortious act has been
     completed, or the tortious acts have ceased, the period
     of limitations will not be extended on the ground of a
     continuing wrong.

     A “continuing tort” is one inflicted over a period of
     time; it involves a wrongful conduct that is repeated
     until desisted, and each day creates a separate cause of
     action. A continuing tort sufficient to toll a statute
     of limitations is occasioned by a [sic] continual
     unlawful acts, not by continual ill effects from an
     original violation.



Smith v. Franklin Custodian Funds, Inc., 726 So. 2d 144, 148 (Miss.

1998)(emphasis added). As to the statute of limitations, there are

unresolved factual matters, and at this stage of the litigation,

the Court declines to decide this issue as a matter of law.

                                    IV

     Viewing   facts,   resolving   doubts,   and   drawing   reasonable

inferences in each non-movants’ favor, the Court finds summary

judgment improper. Cynthia and Missy have raised genuine issues of

material fact, precluding summary judgment in their claims against

each other and in Missy’s claims against Dr. Stewart.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant Missy Wisinger’s Motion

for Summary Judgment (Doc. 30); Plaintiff Cynthia Stewart’s Motion




                                    14
for Summary Judgment (Doc. 34); and Third-Party Defendant Lawrence

Stewart’s Motion for Summary Judgment (Doc. 36) are DENIED.

     SO ORDERED this the 3rd day of July, 2019.

                                     __/s/ David Bramlette_______
                                     UNITED STATES DISTRICT JUDGE




                               15
